DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 8/1/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Objections
3.	Claims 2 and 12 are objected to because of the following informalities: Using an acronym without introducing the term it represents first.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. Claim 1 (similarly claim 11) recites a series of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. This judicial exception is not integrated into a practical application because receive a first data packet comprising a request associated with the transaction, wherein the first data packet is compatible with an interface protocol; process the first data packet to generate a second data packet compatible with the payment authentication protocol; provide the second data packet; receive a third data packet comprising a response to the request; process the third data packet to generate a fourth data packet based on the response, the fourth data packet compatible with the interface protocol; and  transmit the fourth data packet do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 (similarly claim 11) does include additional elements that are insufficient to amount to significantly more than the judicial exception because computer interface device, computing device, port, memory device, processor, card reader module, and processor, are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for computer interface device, computing device, port, processor, and card reader module see MPEP§2106.05(d) (II) (i) discussing receiving or transmitting data over a network; and for memory device see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claim 1 (similarly claim 11 ) in separately or in combination do not add significantly more.
the payment authentication protocol is an EMV payment standard do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 2 (similarly claim 12) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of claim 2 (similarly claim 12) in separately or in combination do not add significantly more. 
Claim 3 (similarly claim 13) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 3 (similarly claim 13) is not integrated into a practical application because wherein the fourth data packet enables to complete the transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 3 (similarly claim 13) does include additional elements that are insufficient to amount to significantly more than the judicial exception because computing device is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing device see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 3 (similarly claim 13) in separately or in combination do not add significantly more. 
Claim 4 (similarly claim 14) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 4 (similarly claim 14) is not integrated into a practical application because wherein the transaction comprises an online payment performed do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 4 (similarly claim 14) does include additional elements that are insufficient to amount to significantly more than the judicial exception because computing device is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing device see MPEP §2106.05(d) (II) (i) 
Claim 5 (similarly claim 15) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 5 (similarly claim 15) is not integrated into a practical application because the interface protocol comprises a USB protocol do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 5 (similarly claim 15) does include additional elements that are insufficient to amount to significantly more than the judicial exception because computing interface device and USB connector are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing interface device and USB port see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. The additional elements of claim 5 (similarly claim 15) in separately or in combination do not add significantly more. 
Claim 6 (similarly claim 16) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 6 (similarly claim 16) is not integrated into a practical application because the verification process comprises verifying that the transaction card is in physical presence of a cardholder associated with the transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 6 (similarly claim 16) does include additional elements that are insufficient to amount to significantly more than the judicial exception because secure element and processor are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for secure element and USB port see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network and for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 6 (similarly claim 16) in separately or in combination do not add significantly more. 
 not add a meaningful limitation to the method. Claim 7  does include additional elements that are insufficient to amount to significantly more than the judicial exception because computing device and mobile device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing device and mobile device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 7 in separately or in combination do not add significantly more.
Claim 8 (similarly claim 17) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 8 (similarly claim 17) is not integrated into a practical application because transmit an authentication request and execute the transaction based on an authentication response to the authentication request do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 8 (similarly claim 17) does include additional elements that are insufficient to amount to significantly more than the judicial exception because computing device and auxiliary device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for computing device and auxiliary device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network and MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 8 (similarly claim 17) in separately or in combination do not add significantly more. 
Claim 9 (similarly claim 18) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 9 (similarly claim 18) is not integrated into a practical application because wherein the authentication request is transmitted by the transaction card do not add a meaningful limitation to the method as they are insignificant extra-solution 
Claim 10 (similarly claim 19) only furthers the of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. Claim 10 (similarly claim 19) is not integrated into a practical application because wherein the authentication request is transmitted do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 10 (similarly claim 19) does include additional elements that are insufficient to amount to significantly more than the judicial exception because auxiliary device and computing device are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for auxiliary device and computing device see MPEP §2106.05(d) (II) (i) discussing receiving and transmitting of data over a network. The additional elements of claim 10 (similarly claim 19) in separately or in combination do not add significantly more. 
Claim 20 recites a series of steps for receiving and transmitting of data packets, which is a mental process and/or method of organizing human activity for commercial or legal interactions. This judicial exception is not integrated into a practical application because detect that the computer interface has been connected ; receive, in response to the detected connection, a first request associated with the transaction, the first request being associated with a data communication protocol; process the first request to generate a second request being compatible with the payment authentication protocol; receive a first response based on the second request, wherein the first response is compatible with the payment authentication protocol; process the first response to generate a second response, the second response being associated with the data communication protocol; and transmit the fourth data packet to complete the transaction do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 20 does include additional elements that are insufficient to amount to significantly more than the judicial exception because computer interface device, computing device, port, memory device, processor, card reader module, and processor, are considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for computer interface device, computing device, port, processor, and card reader module see MPEP§2106.05(d) (II) (i) discussing receiving or transmitting data over a network; and for memory device see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Therefore, the additional elements of claim 20in separately or in combination do not add significantly more.
Therefore, claims 1-20 are rejected under §101.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 7, 8, 11-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2018/0018665to Chene et al. (“Chene”).
	
8.	With regards to claim 1 (similarly claim 11), Chene disclosed the limitations of,
a computer interface device configured to connect to a port of a computing device (See [0029]-[0031] discussing the multiple ways to connect the secure element (SE) of the host device. The examiner is interpreting host device as a computing device and SE as the computer interface device. Further, examiner notes that the connection types include Universal Serial Bus (USB), which is a port connection.); 
at least one memory device storing instructions (See generally [0073]-[0091] discussing the data stored within the memory of the device.); 
at least one processor for executing the instructions to conduct a verification process for a transaction using a payment authentication protocol (See [0072]-[0073] discussing the microprocessor executing security applications including authentication process. See generally [0068]-[0075] discussing the microprocessor of the system.); and 
a card reader module communicatively coupled to the computer interface device and the at least one processor (See [0143]-[0144] discussing the kernel application deciphering data and the decipher key being in the SE. See also [0084] discussing the decipherment key deciphering enciphered data to be received and for getting corresponding data in to plain text and [0068] discussing the SE components of microprocessor and memory.), the card reader module configured to: 
receive, from the computing device through the computer interface device, a first data packet comprising a request associated with the transaction, wherein the first data packet is compatible with an interface protocol (See [0143]-[0148] discussing the kernel application receiving data from the service provider. See generally discussing the mobile equipment (10) supports the kernel application.) ; 
process the first data packet to generate a second data packet compatible with the payment authentication protocol (See [0144] discussing the kernel application deciphering the received data to generate plain text.);
provide the second data packet to the at least one processor (See [0146] discussing the kernel application receiving a data signature and [0068] discussing the SE components of microprocessor and memory.); 
receive, from the at least one processor, a third data packet comprising a response to the request (See [0146]-[0147] discussing the discussing the verification process of the kernel application and [0068] discussing the SE components of microprocessor and memory. The examiner is interpreting the result of the verification process as the third data packet.) ; 
process the third data packet to generate a fourth data packet based on the response, the fourth data packet compatible with the interface protocol (See [0149] discussing the verifying the result and getting the transaction data. The examiner is interpreting the transaction data as the fourth data packet.); and  
transmit, to the computer interface device, the fourth data packet (See [0151] discussing the transmission of the message that includes the a request to perform the transaction with the transaction data. The examiner is interpreting the transaction data as the fourth data packet.).  

9.	With regards to claim 2 (similarly claim 12), Chene disclosed the limitations of,
wherein the payment authentication protocol is an EMV payment standard (See [0078] discussing transaction application being an Europay, Mastercard and Visa (EMV) application.).  

10.	With regards to claim 3 (similarly claim 13), Chene disclosed the limitations of,
wherein the fourth data packet enables the computing device to complete the transaction (See [0151] discussing the transmission of the message that includes the a request to .  

11.	With regards to claim 4 (similarly claim 14), Chene disclosed the limitations of,
wherein the transaction comprises an online payment performed through the computing device (See [0006] discussing on-line payment scenario to buy a transport ticket.).  

12.	With regards to claim 5 (similarly claim 15), Chene disclosed the limitations of,
wherein the computer interface device comprises a universal serial bus (USB) connector and the interface protocol comprises a USB protocol (See [0031] discussing the SE as a dongle of the USB to connect to the host device. The examiner is interpreting computer interface device as the SE.).  

13.	With regards to claim7, Chene disclosed the limitations of,
wherein the computing device is a mobile device (See e.g. [0004] discussing the SE host device as a mobile phone.).  

14.	With regards to claim 8 (similarly claim 17), Chene disclosed the limitations of,
transmit an authentication request to at least one of (i) the computing device or (ii) an auxiliary device associated with a user packet (See [0151] discussing the transmission of the message that includes the a request to perform the transaction with the transaction data. The examiner is interpreting the transaction data as the fourth data packet.), and 
execute the transaction based on an authentication response to the authentication request (See [0172] discussing after validation processing the transaction data.).  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 6, 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatenable by Chene in view of U.S. Pat. No. 9,569,767 to Lewis al. (“Lewis”).

17.	With regards to claim 6 (similarly claim 16), Chene disclosed the limitations of,
the transaction card further comprises a secure element communicatively coupled with the processor(See [0029]-[0031] discussing the multiple ways to connect the secure element (SE) of the host device and [0068] discussing the SE components of microprocessor and memory. The examiner is interpreting the user terminal as the transaction card, host device as a computing device, and SE as the computer interface device.), and
the verification process comprises verifying, using the secure element(See [0029]-[0031] discussing the multiple ways to connect the secure element (SE) of the host device.), 
Chene is silent on the limitation of,
that the transaction card is in physical presence of a cardholder associated with the transaction.  
However, Lewis teaches at [Col. 9, l. 32-48] that it would have been obvious to one of ordinary skill in the fraud detection art to include the ability to know that the transaction card is in physical presence of a cardholder associated with the transaction (See [Col. 9, l. 32-48] discussing the verification of user device and the payment card. Examiner is interpreting the location of the user device as physical presence of a cardholder.). 


18.	With regards to claim 9 (similarly claim 18), Chene is silent on the limitation of,
wherein the authentication request is transmitted by a communication component disposed on the transaction card.  
However, Lewis teaches at [Col. 2, l. 60-col. 3, l. 6] that it would have been obvious to one of ordinary skill in the fraud detection art to include the ability to transmitted the authentication request is made by a communication component disposed on the transaction card (See [Col. 2, l. 60-col. 3, l. 6] discussing the embedded smart chip of an electronic card communicating on content restrictions.). 
Therefore, it would have been obvious for one of ordinary skill in the fraud detection art before the effective filing date of the claimed invention to have modified the teachings of Chene to include the ability to transmitted the authentication request is made by a communication component disposed on the transaction card, as disclosed by Lewis. One of ordinary skill in the art would have been motivated to make this modification in order to verify presence of the card. (Lewis [Col. 2, l. 10-34]).  


	Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatenable by Chene in view of U.S. Pat. Pub. No. 2017/0076275 to Mutisya al. (“Mutisya”).

20.	With regards to claim 10 (similarly claim 19), Chene disclosed the limitations of,
wherein the authentication request is transmitted to the auxiliary device by the computing device.  
However, Mutisya teaches at [0021]-[0022] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to transmitting the authentication request to the auxiliary device by the computing device (See [0021]-[0022] discussing using a second device to authenticate the terminal device and possibly a third device.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Chene to include the ability to transmitting the authentication request to the auxiliary device by the computing device, as disclosed by Mutisya. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate to the server (Mutisya [0021]).  

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatenable by Chene in view of U.S. Pat. Pub. No. 2017/0202040 to Chatterton al. (“Chatterton”).

22.	With regards to claim 20, Chene disclosed the limitations of,
a computer interface device configured to connect to a port of a computing device (See [0029]-[0031] discussing the multiple ways to connect the secure element (SE) of the user terminal to the host device. The examiner is interpreting host device as a computing device and SE as the computer interface device. Further, examiner notes that the connection types include Universal Serial Bus (USB), which is a port connection.); 
at least one processor configured to execute a transaction associated with a payment authentication protocol (See [0072]-[0073] discussing the microprocessor executing security applications including authentication process. See generally [0068]-[0075] discussing the microprocessor of the system.); and 
a card reader module configured to: 
…
receive, …, a first request associated with the transaction, the first request being associated with a data communication protocol (See [0143]-[0148] discussing the kernel application receiving data from the service provider. See generally discussing the mobile equipment (10) supports the kernel application.); 
process the first request to generate a second request being compatible with the payment authentication protocol (See [0144] discussing the kernel application deciphering the received data to generate plain text.); 
receive, from the at least one processor, a first response based on the second request, wherein the first response is compatible with the payment authentication protocol (See [0146]-[0147] discussing the discussing the verification process of the kernel application and [0068] discussing the SE components of microprocessor and memory. The examiner is interpreting the result of the verification process as the third data packet.); 
process the first response to generate a second response, the second response being associated with the data communication protocol (See [0149] discussing the ; and 
transmit, to the computer interface device, the fourth data packet to complete the transaction (See [0151] discussing the transmission of the message that includes the a request to perform the transaction with the transaction data. The examiner is interpreting the transaction data as the fourth data packet.).
Chene is silent on the limitations of,
detect that the computer interface device has been connected to the port of the computing device; 
in response to the detected connection
However, __ teaches at [0034] that it would have been obvious to one of ordinary skill in the point of sales art to include the ability to detect that the computer interface device has been connected to the port of the computing device and preform an action in response (See [0034] discussing the detection of the dongle device in the input port and triggering the sending of dongle information or running an application.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sales art before the effective filing date of the claimed invention to have modified the teachings of Chene to include the ability to detect that the computer interface device has been connected to the port of the computing device and preform an action in response, as disclosed by Chatterton. One of ordinary skill in the art would have been motivated to make this modification in order to communicate information (Chatterton [0034]).  
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov